Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 1/12/2021.
2.  Claims 1-7 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felix U.S Patent No. 9,013,300.
As to claim 1, Felix teaches a computer-implemented method for authenticating a user of a computer system, the method comprising, at the computer system (…a nearby compatible device or system 200…, Fig. 1 and associated specifications): 
establishing a short-range wireless data connection (…the proximity communications unit 141…, Fig. 3 and associated specifications) to a wearable device (…a wearable device 100…, Fig. 1 and associated specifications) storing user data obtained by an analysis of a biological sample provided by the user (…store user data with the purpose to store personally identifiable information, (i.e. medical records)…, lines 53-55 column 2); 
receiving authentication data from the wearable device over the short-range wireless data connection, the authentication data being derived using the user data; and authenticating the user by verifying that the received authentication data is derived from the user data (…user data with the purpose to store personally identifiable information, (i.e. medical records), as sort of a universal passport giving access to different systems that the user may have association with…., lines 53-57 column 2).
As to claim 2, Felix further teaches said verifying comprises determining whether the received authentication data matches corresponding authentication data stored by the computer system (…a universal passport giving access to different systems that the user may have association with…., lines 55-57 column 2). 
As to claim 3, Felix further teaches the user data comprises data indicative of one or more genetic traits (…store user data with the purpose to store personally identifiable information, (i.e. medical records)…, lines 53-55 column 2; …contains information including but not limited to blood type, allergies, and disorders…, lines 1-3 column 14). 
As to claim 4, Felix further teaches the user data comprises data indicative of nutrition- and/or skin-related genetic traits (…store user data with the purpose to store personally identifiable information, (i.e. medical records)…, lines 53-55 column 2; lines 1-3 column 14). 
As to claim 5, Felix further teaches said wearable device is a wrist-worn device (…the wearable device is an information storage and exchange wristband which is designed to be worn on the wrist of a user and to enable that user to quickly and easily transfer information…, lines 15-18 column 12). 
As to claim 6, Felix further teaches the computer system is or comprises a portable computer device (…Information which is collected by the invention may either be stored in onboard physical memory, or it may be automatically wirelessly transmitted to another mobile device such as a smart phone or transmitted to cloud storage servers for later access by the user…., lines 49-54 column 13;…The user interface is a software program which is run on an external computing device such as a desktop computer, tablet or a smart phone. The user interface may connect to the invention using either a wired or a wireless method or via the cloud. Through the user interface, the user may retrieve information stored on the invention, modify exchangeable information, and modify emergency information; thus ensuring that the invention is always storing the most recent and accurate information pertaining to the user…, lines 20-28 column 14). 
As to claim 7, Felix further teaches wherein the portable computer device is a smartphone (…Information which is collected by the invention may either be stored in onboard physical memory, or it may be automatically wirelessly transmitted to another mobile device such as a smart phone or transmitted to cloud storage servers for later access by the user…., lines 49-54 column 13;…The user interface is a software lines 20-28 column 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 10,893,038 discloses packaging of identity markers with privity markers into digital certificates in an attributed network for attributing packetized data and requests to a user.
U.S Patent No. 10,127,539 discloses tokenization and token selection associated with wearable device transactions.
U.S Publication No. 2019/0268331 discloses using advanced biometric and/or multi-factor, hardware-based techniques to authenticate a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194